Case 4:18-cv-03368 Document 20 Filed on 11/19/18 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              November 19, 2018
                                                               David J. Bradley, Clerk
Case 4:18-cv-03368 Document 20 Filed on 11/19/18 in TXSD Page 2 of 2
